           Case 1:21-cv-01625-GHW Document 15 Filed 02/27/21 Page 1 of 1

                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                              DATE FILED: 2/27/2021
-------------------------------------------------------------------------X
                                                                          :
JING ZHANG, WEI FAN, MINGLIAN ZHANG,                                      :
AND JUN ZHOU,                                                             :
                                                                          :         1:21-cv-01625-GHW
                                                  Plaintiffs,             :
                                                                          :              ORDER
                              -v -                                        :
                                                                          :
XUEYUAN HAN, HANFOR HOLDINGS CO., LTD., :
HF HOLDINGS LIMITED., HANFOR CAPITAL                                      :
MANAGEMENT CO., LTD., NUOYUAN CAPITAL :
MANAGEMENT COMPANY LTD, GEORGE XU,                                        :
JUNJUN FENG, WENNAN AO, BZ INDUSTRIAL                                     :
(CHINA), BZ INDUSTRIAL                                                    :
(VIRGIN ISLANDS), BZ INDUSTRIAL (CAYMAN                                   :
ISLANDS), HANFOR (CAYMAN) LIMITED, HFRE :
LLC, HF CAPITAL MANAGEMENT CAY INC., HF :
COSMOPOLITAN BETA L.P., HENGTAI                                           :
SECURITIES CO., LTD., JOHN DOES 1-10, JANE                                :
DOES 1-10, AND ABC-XYZ CORP. 1-10,                                        :
                                                                          :
                                               Defendants                 :
------------------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         The Court has reviewed Plaintiffs’ request for leave to file redacted versions of certain

exhibits related to their Affidavit of Emergency in Support of an Order to Show Cause. Dkt. No.

14. The documents at Dkt. No. 4 will remain sealed. Plaintiffs are directed to file a complete set of

the documents found at Dkt. No. 4, with the redacted documents at Dkt. No. 14 substituting any

exhibits containing sensitive information.

         Plaintiffs’ counsel is directed to serve a copy of this order and the order at Dkt. No. 9 on

Defendants and to retain proof of service.

         SO ORDERED.

Dated: February 27, 2021
                                                                    __________________________________
                                                                           GREGORY H. WOODS
                                                                          United States District Judge
